714 So. 2d 523 (1998)
BELL ATLANTIC CORPORATION, Appellant,
v.
ASSOCIATED DATA CONSULTANTS, INC. and Teletimer International, Inc., Appellees.
No. 97-3493.
District Court of Appeal of Florida, Fourth District.
June 10, 1998
Rehearing Denied August 19, 1998.
James M. McCann, Jr. of Akerman, Senterfitt & Eidson, P.A., West Palm Beach, for appellant.
Louis M. Silber and Marshall J. Osofsky of Lewis, Vegosen, Rosenbach & Silber, P.A., West Palm Beach, for appellees.
PER CURIAM.
We reverse an order denying Bell Atlantic Corporation's motion to dismiss for lack of *524 personal jurisdiction. The trial court conducted an evidentiary hearing focusing on whether Bell Atlantic Network Services, Inc. was acting as agent for Appellant in contracting with Appellees in Florida.
The record reflects insufficient evidence to support a conclusion that Appellant exercised control over its subsidiary company, purporting to act on its own behalf, sufficient to impose personal jurisdiction over the parent. See State of Florida v. The American Tobacco Co., 707 So. 2d 851 (Fla. 4th DCA 1998). We remand for entry of an order granting the motion to dismiss.
STONE, C.J., and POLEN and GROSS, JJ., concur.